
	
		II
		110th CONGRESS
		1st Session
		S. 1423
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Roberts (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend tax relief to the residents and businesses of
		  an area with respect to which a major disaster has been declared by the
		  President under section 401 of the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act (FEMA–1699–DR) by reason of severe storms and tornados
		  beginning on May 4, 2007, and determined by the President to warrant individual
		  or public assistance from the Federal Government under such Act.
		  
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited as Kansas Disaster Tax Relief Assistance
			 Act.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; etc.
					TITLE I—Temporary tax relief
					Sec. 101. Temporary tax relief.
					TITLE II—New homestead opportunities pilot project
					Sec. 201. Loans for leadership initiative.
					Sec. 202. Credit for certain rural homebuyers.
					Sec. 203. Capital loss deduction allowed with respect to sale
				or exchange of principal residence in certain rural areas.
					Sec. 204. Individual Homestead accounts.
					TITLE III—Incentives for main street businesses
					Sec. 301. Rural investment tax credit.
					Sec. 302. Qualified rural small business investment
				credit.
					Sec. 303. Accelerated depreciation for rural investment
				property.
				
			ITemporary tax
			 relief
			101.Temporary tax
			 relief
				(a)In
			 generalSubchapter Y (relating to short-term regional benefits)
			 is amended by adding at the end the following new part:
					
						IIITax benefits
				for other disaster areas 
							
								Sec. 1400U. Tax benefits for
				  Kiowa County, Kansas and surrounding area.
							
							1400U.Tax benefits
				for Kiowa County, Kansas and surrounding areaThe following provisions of this subchapter
				shall apply, in addition to the areas described in such provisions, to an area
				with respect to which a major disaster has been declared by the President under
				section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (FEMA–1699–DR) by reason of severe storms and tornados beginning on May 4,
				2007, and determined by the President to warrant individual or public
				assistance from the Federal Government under such Act:
								(1)Suspension of
				certain limitations on personal casualty lossesSection
				1400S(b)(1), by substituting May 4, 2007 for August 25,
				2005.
								(2)Extension of
				replacement period for nonrecognition of gainSection 1400L(g),
				by substituting storms on May 4, 2007 for terrorist
				attacks on September 11, 2001.
								(3)Employee
				retention credit for employers affected by May 4 stormsSection
				1400R(a)—
									(A)by substituting
				May 4, 2007 for August 28, 2005 each place it
				appears,
									(B)by substituting
				January 1, 2008 for January 1, 2006 both places
				it appears, and
									(C)only with respect
				to eligible employers who employed an average of not more than 200 employees on
				business days during the taxable year before May 4, 2007.
									(4)Special
				allowance for certain property acquired on or after May 5,
				2007Section 1400N(d)—
									(A)by substituting
				qualified Recovery Assistance property for qualified Gulf
				Opportunity Zone property each place it appears,
									(B)by substituting
				May 5, 2007 for August 28, 2005 each place it
				appears,
									(C)by substituting
				December 31, 2008 for December 31, 2007 in
				paragraph (2)(A)(v),
									(D)by substituting December 31,
				2009 for December 31, 2008 in paragraph
				(2)(A)(v),
									(E)by substituting May 4, 2007
				for August 27, 2005 in paragraph (3)(A),
									(F)by substituting January 1,
				2009 for January 1, 2008 in paragraph (3)(B), and
									(G)determined
				without regard to paragraph (6) thereof.
									(5)Increase in
				expensing under section 179Section 1400N(e), by substituting
				qualified section 179 Recovery Assistance property for
				qualified section 179 Gulf Opportunity Zone property each place
				it appears.
								(6)Expensing for
				certain demolition and clean-up costsSection 1400N(f)—
									(A)by substituting
				qualified Recovery Assistance clean-up cost for qualified
				Gulf Opportunity Zone clean-up cost each place it appears, and
									(B)by substituting
				beginning on May 4, 2007, and ending on December 31, 2009 for
				beginning on August 28, 2005, and ending on December 31, 2007 in
				paragraph (2) thereof.
									(7)Treatment of
				public utility property disaster lossesSection 1400N(o).
								(8)Treatment of
				net operating losses attributable to storm lossesSection
				1400N(k)—
									(A)by substituting
				qualified Recovery Assistance loss for qualified Gulf
				Opportunity Zone loss each place it appears,
									(B)by substituting
				after May 3, 2007, and before on January 1, 2010 for
				after August 27, 2005, and before January 1, 2008 each place it
				appears,
									(C)by substituting
				May 4, 2007 for August 28, 2005 in paragraph
				(2)(B)(ii)(I) thereof,
									(D)by substituting
				qualified Recovery Assistance property for qualified Gulf
				Opportunity Zone property in paragraph (2)(B)(iv) thereof, and
									(E)by substituting
				qualified Recovery Assistance casualty loss for qualified
				Gulf Opportunity Zone casualty loss each place it appears.
									(9)Treatment of
				representations regarding income eligibility for purposes of qualified rental
				project requirementsSection 1400N(n).
								(10)Special rules
				for use of retirement fundsSection 1400Q—
									(A)by substituting
				qualified Recovery Assistance distribution for qualified
				hurricane distribution each place it appears,
									(B)by substituting
				on or after May 4, 2007, and before January 1, 2009 for
				on or after August 25, 2005, and before January 1, 2007 in
				subsection (a)(4)(A)(i),
									(C)by substituting
				qualified storm distribution for qualified Katrina
				distribution each place it appears,
									(D)by substituting
				after November 4, 2006, and before May 5, 2007 for after
				February 28, 2005, and before August 29, 2005 in subsection
				(b)(2)(B)(ii),
									(E)by substituting beginning on May 4,
				2007, and ending on November 5, 2007 for beginning on August 25,
				2005, and ending on February 28, 2006 in subsection (b)(3)(A),
									(F)by substituting
				qualified storm individual for qualified Hurricane
				Katrina individual each place it appears,
									(G)by substituting
				December 31, 2007 for December 31, 2006 in
				subsection (c)(2)(A),
									(H)by substituting
				beginning on June 4, 2007, and ending on December 31, 2007 for
				beginning on September 24, 2005, and ending on December 31, 2006
				in subsection (c)(4)(A)(i),
									(I)by substituting
				May 4, 2007 for August 25, 2005 in subsection
				(c)(4)(A)(ii), and
									(J)by substituting
				January 1, 2008 for January 1, 2007 in subsection
				(d)(2)(A)(ii).
									.
				(b)Clerical
			 amendmentThe table of parts for subchapter Y is amended by
			 adding at the end the following new item:
					
						
							Part III. Tax Benefits for Other
				Disaster Areas
				
						
						.
				IINew
			 homestead opportunities pilot project
			201.Loans for
			 leadership initiative
				(a)DefinitionsIn
			 this section:
					(1)DegreeThe
			 term degree means an associate’s or bachelor’s degree awarded by
			 an institution of higher education.
					(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001).
					(3)Qualifying
			 areaThe term qualifying area means an area with
			 respect to which a major disaster has been declared by the President under
			 section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (FEMA–1699–DR) by reason of severe storms and tornados beginning on May 4,
			 2007, and determined by the President to warrant individual or public
			 assistance from the Federal Government under such Act.
					(4)SecretaryThe
			 term Secretary means the Secretary of Education.
					(b)Program
					(1)In
			 generalThe Secretary shall carry out a program of assuming the
			 obligation to repay, pursuant to subsection (c), a loan made, insured, or
			 guaranteed under part B, D, or E of title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1071 et seq., 20 U.S.C. 1087a et seq., and 20 U.S.C. 1087aa et seq.),
			 excluding loans made under section 428B of such Act or comparable loans made
			 under part D of such Act, for any borrower who—
						(A)completes a
			 degree;
						(B)resides in a
			 qualifying area; and
						(C)is employed in a
			 qualifying area.
						(2)RegulationsThe
			 Secretary is authorized to prescribe such regulations as may be necessary to
			 carry out the provisions of this section.
					(c)Loan
			 Repayment
					(1)In
			 generalThe Secretary shall assume the obligation to repay, for
			 each of the first 5 years of the residency and employment described in
			 subparagraphs (B) and (C) of subsection (b)(1) that occur after the date of
			 enactment of this section, 10 percent of the total amount of all loans made to
			 a student under the provisions of the Higher
			 Education Act of 1965 as described in subsection (b)(1), up to a
			 maximum amount of $2,000 each year.
					(2)ConstructionNothing
			 in this section shall be construed to authorize the refunding of any repayment
			 of a loan made under part B, D, or E of title IV of the
			 Higher Education Act of 1965.
					(3)InterestIf
			 a portion of a loan is repaid by the Secretary under this section for any year,
			 the proportionate amount of interest on such loan which accrues for such year
			 shall be repaid by the Secretary so long as the total amount repaid by the
			 Secretary in any 1 year does not exceed $2,000.
					(d)Repayment to
			 Eligible LendersThe Secretary shall pay to each eligible lender
			 or holder for each fiscal year an amount equal to the aggregate amount of loans
			 which are subject to repayment pursuant to this section for such year.
				(e)Application for
			 Repayment
					(1)In
			 generalAn eligible borrower desiring loan repayment under this
			 section shall submit a complete and accurate application to the Secretary at
			 such time, in such manner, and containing such information as the Secretary may
			 require.
					(2)ConditionsAn
			 eligible borrower may apply for loan repayment under this section after
			 completing each year of qualifying residency and employment. The eligible
			 borrower shall receive forbearance while engaged in qualifying residency and
			 employment unless the borrower is in deferment while so engaged.
					(f)Definition of
			 Eligible BorrowerIn this section the term eligible
			 borrower means any borrower who is not in default on any of the
			 borrower’s student loans under part B, D, or E of title IV of the
			 Higher Education Act of 1965.
				(g)Authorization
			 of Appropriations
					(1)Loan
			 repaymentThere are authorized to be appropriated to carry out
			 this section such sums as may be necessary.
					(2)Perkins loan
			 fundsThere are authorized to be appropriated such sums as may be
			 necessary for Federal capital contributions to student loan funds established
			 under part E of title IV of the Higher
			 Education Act of 1965.
					(h)Repayment
			 Excluded From Gross IncomeSection 108(f)(1) (relating to student
			 loans) is amended by inserting or pursuant to section 201 of the
			 Disaster Tax Relief Act of
			 2007 after employers.
				(i)Application of
			 sectionThis section shall apply to applications for repayment
			 made after the date of the enactment of this Act and before the date which is 5
			 years after such date of enactment.
				202.Credit for
			 certain rural homebuyers
				(a)In
			 GeneralSubpart A of part IV of subchapter A of chapter 1
			 (relating to nonrefundable personal credits) is amended by inserting before
			 section 26 the following new section:
					
						25E.Purchase of
				residences by certain rural homebuyers
							(a)Allowance of
				CreditIn the case of an individual who purchases a qualified
				residence in a qualifying area during any taxable year, there shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to the lesser of—
								(1)10 percent of the
				purchase price of the residence, or
								(2)$5,000.
								(b)Limitations
								(1)Limitation
				based on amount of taxThe credit allowed under subsection (a)
				for any taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under this subpart (other than this section and section 23)
				and section 27 for the taxable year.
									(2)Married
				individuals filing jointlyIn the case of a husband and wife who
				file a joint return, the credit under this section is allowable only if the
				residence is a qualified residence with respect to both the husband and wife,
				and the amount specified under subsection (a)(2) shall apply to the joint
				return.
								(3)Married
				individuals filing separatelyIn the case of a married individual
				filing a separate return, subsection (a)(2) shall be applied by substituting
				$2,500 for $5,000.
								(4)Other
				taxpayersIf 2 or more individuals who are not married purchase a
				qualified residence, the amount of the credit allowed under subsection (a)
				shall be allocated among such individuals in such manner as the Secretary may
				prescribe, except that the total amount of the credits allowed to all such
				individuals shall not exceed $5,000.
								(c)DefinitionsFor
				purposes of this section—
								(1)Qualified
				residenceThe term qualified residence has the same
				meaning as when used in section 163(h).
								(2)Qualifying
				areaThe term qualifying area means an area with
				respect to which a major disaster has been declared by the President under
				section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (FEMA–1699–DR) by reason of severe storms and tornados beginning on May 4,
				2007, and determined by the President to warrant individual or public
				assistance from the Federal Government under such Act.
								(3)Purchase and
				purchase priceThe terms purchase and purchase
				price have the meanings provided by section 1400C(e).
								(d)Carryforward of
				Unused CreditIf the credit allowable under subsection (a) for
				any taxable year exceeds the limitation imposed by subsection (b)(1) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section and section 23), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable year.
							(e)ReportingIf
				the Secretary requires information reporting under section 6045 by a person
				described in subsection (e)(2) thereof to verify the eligibility of taxpayers
				for the credit allowable by this section, the exception provided by section
				6045(e)(5) shall not apply.
							(f)Recapture of
				Credit in Case of Certain Sales
								(1)In
				generalExcept as provided in paragraph (5), if the taxpayer
				disposes of a qualified residence with respect to the purchase of which a
				credit was allowed under subsection (a) at any time within 5 years after the
				date the taxpayer acquired the property, then the tax imposed under this
				chapter for the taxable year in which the disposition occurs is increased by
				the credit recapture amount.
								(2)Credit
				recapture amountFor purposes of paragraph (1), the credit
				recapture amount is an amount equal to the sum of—
									(A)the applicable
				recapture percentage of the amount of the credit allowed to the taxpayer under
				this section, plus
									(B)interest at the
				overpayment rate established under section 6621 on the amount determined under
				subparagraph (A) for each prior taxable year for the period beginning on the
				due date for filing the return for the prior taxable year involved.
									No
				deduction shall be allowed under this chapter for interest described in
				subparagraph (B).(3)Applicable
				recapture percentage
									(A)In
				generalFor purposes of this subsection, the applicable recapture
				percentage shall be determined from the following table:
										
											
												
													The
						applicable recapture 
													
													If the sale occurs in:percentage is:
													
												
												
													Year 1100
													
													Year 280
													
													Year 360
													
													Year 440
													
													Year 520
													
													Years 6 and thereafter0.
													
												
											
										
									(B)YearsFor
				purposes of subparagraph (A), year 1 shall begin on the first day of the
				taxable year in which the purchase of the qualified residence described in
				subsection (a) occurs.
									(4)No credits
				against taxAny increase in tax under this subsection shall not
				be treated as a tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section 55.
								(5)Death of owner;
				casualty loss; involuntary conversion; etcThe provisions of
				paragraph (1) do not apply to—
									(A)a disposition of
				a qualified residence made on account of the death of any individual having a
				legal or equitable interest therein occurring during the 5-year period to which
				reference is made under paragraph (1),
									(B)a disposition of
				the old qualified residence if it is substantially or completely destroyed by a
				casualty described in section 165(c)(3) or compulsorily or involuntarily
				converted (within the meaning of section 1033(a)), or
									(C)a disposition
				pursuant to a settlement in a divorce or legal separation proceeding where the
				qualified residence is sold or the other spouse retains such residence.
									(g)Basis
				AdjustmentFor purposes of this subtitle, if a credit is allowed
				under this section with respect to the purchase of any residence, the basis of
				such residence shall be reduced by the amount of the credit so
				allowed.
							.
				(b)Conforming
			 Amendments
					(1)Subsection (a) of
			 section 1016 (relating to general rule for adjustments to basis) is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
						
							(38)in the case of a
				residence with respect to which a credit was allowed under section 25E, to the
				extent provided in section
				25E(g).
							.
					(2)Section 23(c)(1)
			 is amended by inserting , 25E, after 25D.
					(3)Section
			 25(e)(1)(C) is amended by inserting 25E, after
			 25D, both places it appears.
					(4)Section
			 1400C(d)(1) is amended by striking and section 25D and inserting
			 and sections 25D and 25E.
					(5)Section
			 1400C(d)(2) is amended by striking and 25D and inserting
			 25D, and 25E.
					(6)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 is amended by
			 inserting before the item relating to section 26 the following new item:
						
							
								Sec. 25E. Purchase of residences by
				certain rural
				homebuyers.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to purchases
			 after the date of the enactment of this Act and before the date which is 5
			 years after such date of enactment.
				203.Capital loss
			 deduction allowed with respect to sale or exchange of principal residence in
			 certain rural areas
				(a)In
			 GeneralSubsection (c) of section 165 (relating to limitation on
			 losses of individuals) is amended—
					(1)by striking
			 and at the end of paragraph (2),
					(2)by striking the
			 period at the end of paragraph (3) and inserting ; and,
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(4)losses arising
				from the sale or exchange of the principal residence (within the meaning of
				section 121) of the taxpayer located in a qualifying area (as defined in
				section 223(b)(2)), but only if the principal residence was acquired by the
				taxpayer after the date of enactment of this
				paragraph.
							.
					(b)Conforming
			 AmendmentSection 67(b)(3) is amended by striking
			 paragraph (2) or (3) and inserting paragraph (2), (3), or
			 (4).
				(c)Effective
			 DateThe amendments made by this section shall apply to sales and
			 exchanges after the date of the enactment of this Act and before the date which
			 is 5 years after such date of enactment.
				204.Individual
			 Homestead accounts
				(a)In
			 GeneralSubchapter F of chapter 1 (relating to exempt
			 organizations) is amended by adding at the end the following new part:
					
						IXINDIVIDUAL
				HOMESTEAD ACCOUNTS
							
								Sec. 530A. Individual homestead
				  accounts.
							
							530A.Individual
				Homestead accounts
								(a)General
				RuleAn individual homestead account shall be exempt from
				taxation under this subtitle. Notwithstanding the preceding sentence, any
				individual homestead account shall be subject to the taxes imposed by section
				511 (relating to imposition of tax on unrelated business income of charitable,
				etc., organizations).
								(b)Individual
				Homestead AccountFor purposes of this title, the term
				individual homestead account means a trust created or organized in
				the United States for the exclusive benefit of a qualified individual or his
				beneficiaries, but only if the written governing instrument creating the trust
				meets the following requirements:
									(1)Except in the
				case of a qualified rollover (as defined in subsection (f)(7))—
										(A)no contribution
				will be accepted unless it is in cash,
										(B)contributions
				will not be accepted for the taxable year in excess of $2,500 (determined
				without regard to any contribution made under subsection (d)), and
										(C)contributions
				will not be accepted for any taxable year following the fifth taxable year in
				which the qualified individual has contributed to any individual homestead
				account.
										(2)The requirements
				of paragraphs (2) through (6) of section 408(a) are met.
									(c)Qualified
				Individual; Qualifying areaFor purposes of this section—
									(1)Qualified
				individualThe term qualified individual means, for
				any taxable year, an individual who is a bona fide resident of a qualifying
				area.
									(2)Qualifying
				areaThe term qualifying area means an area with
				respect to which a major disaster has been declared by the President under
				section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (FEMA–1699–DR) by reason of severe storms and tornados beginning on May 4,
				2007, and determined by the President to warrant individual or public
				assistance from the Federal Government under such Act.
									(d)Matching
				Contributions to Individual Homestead Accounts
									(1)In
				generalNot less than once each taxable year, the Secretary shall
				deposit (to the extent provided in appropriation Acts) into an individual
				Homestead account of each qualified individual an amount equal to the
				applicable percentage of the sum of the amounts deposited into all of the
				individual homestead accounts of such individual during such taxable year
				(determined without regard to any amount contributed under this
				subsection).
									(2)Applicable
				percentageFor purposes of this subsection, the applicable
				percentage with respect to any qualified individual for any taxable year shall
				be determined in accordance with the following tables:
										(A)In the case of a
				married individual (as defined in section 7703) filing a joint return:
											
												
													
														If modified adjusted gross income
						is: The applicable percentage is:
														
													
													
														$30,000 or less50
														
														Over $30,000 but not over
						$60,00025
														
														Over $60,000 but not over
						$100,00012.5
														
														Over $100,000zero.
														
													
												
											
										(B)In the case of a
				head of household (as defined in section 2(b)):
											
												
													
														If modified adjusted gross income
						is: The applicable percentage is:
														
													
													
														$22,500 or less50
														
														Over $22,500 but not over
						$45,00025
														
														Over $45,000 but not over
						$75,00012.5
														
														Over $75,000zero.
														
													
												
											
										(C)In the case of
				any other individual:
											
												
													
														If modified adjusted gross income
						is: The applicable percentage is:
														
													
													
														$15,000 or less50
														
														Over $15,000 but not over
						$30,00025
														
														Over $30,000 but not over
						$50,00012.5
														
														Over $50,000zero.
														
													
												
											
										For
				purposes of this paragraph, the term modified adjusted gross
				income has the meaning given such term by section 86(b)(2).(3)Exclusion from
				incomeExcept as otherwise provided in this section, gross income
				shall not include any amount deposited into an individual homestead account
				under paragraph (1).
									(4)Forfeiture of
				matching contributions in the case of certain distributionsIn
				the event of a distribution from an individual homestead account before the
				date described in subsection (f)(1)(A) (other than a distribution described in
				subsection (e)(2)(A)), the account holder shall forfeit the corresponding
				matching contributions and interest earned on the matching contributions,
				unless such distribution is recontributed to such account within 6 months of
				such distribution.
									(e)Tax Treatment
				of Distributions
									(1)Inclusion of
				amounts in gross incomeExcept as otherwise provided in this
				subsection, any amount paid or distributed out of an individual homestead
				account shall be includible in the gross income of the payee or distributee, as
				the case may be, in the manner as provided in section 72. For purposes of the
				preceding sentence, distributions which are includible in gross income shall be
				treated as first attributable to amounts contributed under subsection (d) to
				the extent thereof.
									(2)Exclusion of
				catastrophic medical expense distributions in first five years and qualified
				individual homestead distributions thereafterParagraph (1) shall
				not apply to—
										(A)any distribution
				described in section 72(t)92)(B) before the date described in subsection
				(f)(1)(A), but only to the extent such distribution does not exceed the balance
				in the account as of the date of such distribution, reduced by any matching
				contribution under subsection (d), and
										(B)any qualified
				individual homestead distribution.
										(f)Qualified
				Individual Homestead DistributionFor purposes of this
				section—
									(1)In
				generalThe term qualified individual homestead
				distribution means any amount paid or distributed out of an individual
				homestead account which would otherwise be includible in gross income, to the
				extent that such payment or distribution—
										(A)is paid or
				distributed after the 5-taxable year period beginning with the first taxable
				year in which the qualified individual made a contribution to the individual
				homestead account (including any predecessor account), and
										(B)is used
				exclusively to pay qualified individual homestead expenses for the qualified
				individual or the spouse or dependent (as defined in section 152) of such
				individual.
										(2)Qualified
				individual homestead expensesThe term qualified individual
				homestead expenses means any of the following:
										(A)Qualified higher
				education expenses.
										(B)Qualified
				first-time homebuyer costs.
										(C)Qualified
				business capitalization costs.
										(D)Qualified medical
				expenses.
										(E)Qualified
				rollovers.
										(3)Qualified
				higher education expenses
										(A)In
				generalThe term qualified higher education expenses
				has the meaning given such term by section 72(t)(7), determined by treating
				postsecondary vocational educational schools as eligible educational
				institutions.
										(B)Postsecondary
				vocational education schoolThe term postsecondary
				vocational educational school means an area vocational education school
				(as defined in subparagraph (C) or (D) of section 521(4) of the Carl D. Perkins
				Vocational and Applied Technology Education Act (20 U.S.C. 2471(4))) which is
				in any State (as defined in section 521(33) of such Act), as such sections are
				in effect on the date of the enactment of this section.
										(C)Coordination
				with other benefitsThe amount of qualified higher education
				expenses for any taxable year shall be reduced as provided in section
				25A(g)(2).
										(4)Qualified
				first-time homebuyer costsThe term qualified first-time
				homebuyer costs means qualified acquisition costs (as defined in section
				72(t)(8) without regard to subparagraph (B) thereof) with respect to a
				principal residence (within the meaning of section 121) located in a qualifying
				area for a qualified first-time homebuyer (as defined in section
				72(t)(8)).
									(5)Qualified
				business capitalization costs
										(A)In
				generalThe term qualified business capitalization
				costs means qualified expenditures for the capitalization of a qualified
				business pursuant to a qualified plan.
										(B)Qualified
				expendituresThe term qualified expenditures means
				expenditures included in a qualified plan, including capital, plant, equipment,
				working capital, and inventory expenses.
										(C)Qualified
				businessThe term qualified business means any trade
				or business located in a qualifying area other than any trade or
				business—
											(i)which consists of
				the operation of any facility described in section 144(c)(6)(B), or
											(ii)which
				contravenes any law.
											Rules
				similar to the rules under subsection (b) or (c) of section 1397C shall apply
				to any qualified business under this section.(D)Qualified
				planThe term qualified plan means a business plan
				which meets such requirements as the Secretary may specify.
										(6)Qualified
				medical expensesThe term qualified medical expenses
				means any amount paid during the taxable year, not compensated for by insurance
				or otherwise, for medical care (as defined in section 213(d)) of the taxpayer,
				his spouse, or his dependent (as defined in section 152).
									(7)Qualified
				rolloversThe term qualified rollover means any
				amount paid from an individual homestead account of a taxpayer into another
				such account established for the benefit of—
										(A)such taxpayer,
				or
										(B)any qualified
				individual who is—
											(i)the spouse of
				such taxpayer, or
											(ii)any dependent
				(as defined in section 152) of the taxpayer.
											Rules
				similar to the rules of section 408(d)(3) shall apply for purposes of this
				paragraph.(g)Tax Treatment
				of Accounts
									(1)Loss of
				exemption in case of prohibited transactionsFor purposes of this
				section, rules similar to the rules of section 408(e) shall apply.
									(2)Other rules to
				applyRules similar to the rules of paragraphs (4), (5), and (6)
				of section 408(d) shall apply for purposes of this section.
									(h)Other
				Definitions and Special RulesFor purposes of this
				section—
									(1)All accounts
				treated as one accountAll individual homestead accounts of a
				qualified individual shall be treated as 1 account.
									(2)Time when
				contributions deemed madeA taxpayer shall be deemed to have made
				a contribution to an individual homestead account on the last day of the
				preceding taxable year if the contribution is made on account of such taxable
				year and is made not later than the time prescribed by law for filing the
				return for such taxable year (not including extensions thereof).
									(3)Custodial
				accountsRules similar to the rules of section 408(h) shall
				apply.
									(4)ReportsThe
				trustee of an individual homestead account shall make such reports regarding
				such account to the Secretary and to the individual for whom the account is
				maintained with respect to contributions (and the years to which they relate),
				distributions, and such other matters as the Secretary may require under
				regulations. The reports required by this paragraph—
										(A)shall be filed at
				such time and in such manner as the Secretary prescribes in such regulations,
				and
										(B)shall be
				furnished to individuals—
											(i)not later than
				January 31 of the calendar year following the calendar year to which such
				reports relate, and
											(ii)in such manner
				as the Secretary prescribes in such regulations.
											(5)Investment in
				collectibles treated as distributionsRules similar to the rules
				of section 408(m) shall apply.
									(i)Designation of
				Earned Income Tax Credit Payments for Deposit to Individual Homestead
				Account
									(1)In
				generalWith respect to the return of any qualified individual
				for the taxable year of the tax imposed by this chapter, such individual may
				designate that a specified portion (not less than $1) of any overpayment of tax
				for such taxable year which is attributable to the earned income tax credit
				shall be deposited by the Secretary into an individual homestead account of
				such individual. The Secretary shall so deposit such portion designated under
				this subsection.
									(2)Manner and time
				of designationA designation under paragraph (1) may be made with
				respect to any taxable year—
										(A)at the time of
				filing the return of the tax imposed by this chapter for such taxable year,
				or
										(B)at any other time
				(after the time of filing the return of the tax imposed by this chapter for
				such taxable year) specified in regulations prescribed by the Secretary.
										Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations.(3)Portion
				attributable to earned income tax creditFor purposes of this
				subsection, an overpayment for any taxable year shall be treated as
				attributable to the earned income tax credit to the extent that such
				overpayment does not exceed the credit allowed to the taxpayer under section 32
				for such taxable year.
									(4)Overpayments
				treated as refundedFor purposes of this title, any portion of an
				overpayment of tax designated under paragraph (1) shall be treated as being
				refunded to the taxpayer as of the last date prescribed for filing the return
				of tax imposed by this chapter (determined without regard to extensions) or, if
				later, the date the return is filed.
									(j)Penalty for
				Distributions Not Used for Qualified Individual Homestead Expenses
									(1)In
				generalIf any amount is distributed from an individual homestead
				account and is not used exclusively to pay qualified individual homestead
				expenses for the holder of the account or the spouse or dependent (as defined
				in section 152) of such holder, the tax imposed by this chapter for the taxable
				year of such distribution shall be increased by 10 percent of such amount which
				is includible in gross income. For purposes of the preceding sentence,
				distributions which are includible in gross income shall be treated as first
				attributable to amounts contributed under subsection (d) to the extent
				thereof.
									(2)Exception for
				certain distributionsParagraph (1) shall not apply to
				distributions which are—
										(A)made on or after
				the date on which the account holder attains age
				591/2,
										(B)made to a
				beneficiary (or the estate of the account holder) on or after the death of the
				account holder,
										(C)attributable to
				the account holder’s being disabled within the meaning of section 72(m)(7),
				or
										(D)described in
				subsection (e)(2)(A).
										(k)Application of
				SectionThis section shall apply with respect to any individual
				homestead account established after the date of the enactment of the
				Kansas Disaster Tax Relief Assistance
				Act and before the date which is 5 years after such date of
				enactment.
								.
				(b)Tax on Excess
			 Contributions
					(1)Tax
			 imposedSubsection (a) of section 4973 is amended by striking
			 or at the end of paragraph (4), by redesignating paragraph (5)
			 as paragraph (6), and by inserting after paragraph (4) the following new
			 paragraph:
						
							(5)an individual
				homestead account (within the meaning of section 530A(b)),
				or
							.
					(2)Excess
			 contributionsSection 4973 is amended by adding at the end the
			 following subsection:
						
							(h)Individual
				Homestead AccountsFor purposes of this section, in the case of
				individual homestead accounts, the term excess contributions means
				the sum of—
								(1)the excess (if
				any) of—
									(A)the amount
				contributed for the taxable year to the accounts (other than a qualified
				rollover, as defined in section 530A(f)(7), or a contribution under section
				530A(d)), over
									(B)the amount
				allowable under section 530A for such contributions, and
									(2)the amount
				determined under this subsection for the preceding taxable year reduced by the
				sum of—
									(A)the distributions
				out of the accounts for the taxable year which were included in the gross
				income of the payee under section 530A(e)(1),
									(B)the distributions
				out of the accounts for the taxable year to which rules similar to the rules of
				section 408(d)(5) apply by reason of section 530A(g)(2), and
									(C)the excess (if
				any) of the maximum amount allowable as a contribution under section 530A for
				the taxable year over the amount contributed to the account for the taxable
				year (other than a contribution under section 530A(d)).
									For
				purposes of this subsection, any contribution which is distributed from the
				individual homestead account in a distribution to which rules similar to the
				rules of section 408(d)(4) apply by reason of section 530A(g)(2) shall be
				treated as an amount not
				contributed..
					(c)Tax on
			 Prohibited TransactionsSection 4975 is amended—
					(1)by adding at the
			 end of subsection (c) the following paragraph:
						
							(7)Special rule
				for individual homestead accountsAn individual for whose benefit
				an individual homestead account is established and any contributor to such
				account shall be exempt from the tax imposed by this section with respect to
				any transaction concerning such account (which would otherwise be taxable under
				this section) if, with respect to such transaction, the account ceases to be an
				individual homestead account by reason of the application of section 530A(g)(1)
				to such account.
							,
				and
					(2)in subsection
			 (e)(1), by striking or at the end of subparagraph (F), by
			 redesignating subparagraph (G) as subparagraph (H), and by inserting after
			 subparagraph (F) the following new subparagraph:
						
							(G)an individual
				homestead account described in section 530A(b),
				or
							.
					(d)Information
			 Relating to Certain Trusts and Annuity PlansSubsection (c) of
			 section 6047 is amended—
					(1)by inserting
			 or section 530A after section 219, and
					(2)by inserting
			 , of any individual homestead account described in section
			 530A(b),, after section 408(a).
					(e)Inspection of
			 Applications for Tax ExemptionClause (i) of section
			 6104(a)(1)(B) is amended by inserting an individual homestead account
			 described in section 530A(b), after section
			 408(a),.
				(f)Failure to
			 Provide Reports on Individual Homestead AccountsParagraph (2) of
			 section 6693(a) is amended by striking and at the end of
			 subparagraph (D), by striking the period and inserting , and at
			 the end of subparagraph (E), and by inserting after subparagraph (E) the
			 following new subparagraph:
					
						(F)section
				530A(h)(4) (relating to individual homestead
				accounts).
						.
				(g)Clerical
			 AmendmentThe table of parts for subchapter F of chapter 1 is
			 amended by adding at the end the following new item:
					
						
							Part IX. Individual Homestead
				Accounts
						
						.
				IIIIncentives for
			 main street businesses
			301.Rural
			 investment tax credit
				(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits) is amended by adding at the end the
			 following new section:
					
						42A.Rural
				investment credit
							(a)In
				GeneralFor purposes of section 38, the amount of the rural
				investment credit determined under this section for any taxable year in the
				credit period shall be an amount equal to the applicable percentage of the
				eligible basis of each qualified rural investment building.
							(b)Applicable
				Percentage: 70 Percent Present Value Credit for New Buildings; 30 Percent
				Present Value Credit for Existing BuildingsFor purposes of this
				section—
								(1)In
				generalThe term applicable percentage means the
				appropriate percentage prescribed by the Secretary for the earlier of—
									(A)the first month
				of the credit period with respect to a rural investment building, or
									(B)at the election
				of the taxpayer, the month in which the taxpayer and the rural investment
				credit agency enter into an agreement with respect to such building (which is
				binding on such agency, the taxpayer, and all successors in interest) as to the
				rural investment credit dollar amount to be allocated to such building.
									A month
				may be elected under subparagraph (B) only if the election is made not later
				than the 5th day after the close of such month. Such an election, once made,
				shall be irrevocable.(2)Method of
				prescribing percentagesThe percentages prescribed by the
				Secretary for any month shall be percentages which will yield over a 10-year
				period amounts of credit under subsection (a) which have a present value equal
				to—
									(A)70 percent of the
				eligible basis of a new building, and
									(B)30 percent of the
				eligible basis of an existing building.
									(3)Method of
				discountingThe present value under paragraph (2) shall be
				determined—
									(A)as of the last
				day of the 1st year of the 10-year period referred to in paragraph (2),
									(B)by using a
				discount rate equal to 72 percent of the average of the annual Federal mid-term
				rate and the annual Federal long-term rate applicable under section 1274(d)(1)
				to the month applicable under subparagraph (A) or (B) of paragraph (1) and
				compounded annually, and
									(C)by assuming that
				the credit allowable under this section for any year is received on the last
				day of such year.
									(c)Eligible Basis;
				Qualified Rural Investment BuildingFor purposes of this
				section—
								(1)Eligible
				basis
									(A)In
				generalThe eligible basis of any qualified rural investment
				building for any taxable year shall be determined under rules similar to the
				rules under section 42(d), except that—
										(i)the determination
				of the adjusted basis of any building shall be made as of the beginning of the
				credit period, and
										(ii)such basis shall
				include development costs properly attributable to such building.
										(B)Development
				costsFor purposes of subparagraph (A)(ii), the term
				development costs includes—
										(i)site preparation
				costs,
										(ii)State and local
				impact fees,
										(iii)reasonable
				development costs,
										(iv)professional
				fees related to basis items,
										(v)construction
				financing costs related to basis items other than land, and
										(vi)on-site and
				adjacent improvements required by State and local governments.
										(2)Qualified rural
				investment buildingThe term qualified rural investment
				building means any building which is part of a qualified rural
				investment project at all times during the period—
									(A)beginning on the
				1st day in the compliance period on which such building is part of such an
				investment project, and
									(B)ending on the
				last day of the compliance period with respect to such building.
									(d)Rehabilitation
				Expenditures Treated as Separate New BuildingRehabilitation
				expenditures paid or incurred by the taxpayer with respect to any building
				shall be treated for purposes of this section as a separate new building under
				the rules of section 42(e).
							(e)Definition and
				Special Rules Relating to Credit Period
								(1)Credit period
				definedFor purposes of this section, the term credit
				period means, with respect to any building, the period of 10 taxable
				years beginning with the taxable year in which the building is first placed in
				service.
								(2)Special rule
				for 1st year of credit period
									(A)In
				generalThe credit allowable under subsection (a) with respect to
				any building for the 1st taxable year of the credit period shall be determined
				by multiplying such credit by the fraction—
										(i)the numerator of
				which is the number of full months of such year during which such building was
				in service, and
										(ii)the denominator
				of which is 12.
										(B)Disallowed 1st
				year credit allowed in 11th yearAny reduction by reason of
				subparagraph (A) in the credit allowable (without regard to subparagraph (A))
				for the 1st taxable year of the credit period shall be allowable under
				subsection (a) for the 1st taxable year following the credit period.
									(3)Credit period
				for existing buildings not to begin before rehabilitation credit
				allowedThe credit period for an existing building shall not
				begin before the 1st taxable year of the credit period for rehabilitation
				expenditures with respect to the building.
								(f)Qualified Rural
				Investment Project; Qualifying areaFor purposes of this
				section—
								(1)Qualified rural
				investment projectThe term qualified rural investment
				project means any investment project of 1 or more qualified rural
				investment buildings located in a qualifying area (and, if necessary to the
				project, any contiguous county) and selected by the State according to its
				qualified rural investment plan.
								(2)Qualifying
				areaThe term qualifying area means an area with
				respect to which a major disaster has been declared by the President under
				section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (FEMA–1699–DR) by reason of severe storms and tornados beginning on May 4,
				2007, and determined by the President to warrant individual or public
				assistance from the Federal Government under such Act.
								(g)Limitation on
				Aggregate Credit Allowable With Respect to Investment Projects Located in a
				State
								(1)Credit may not
				exceed credit amount allocated to buildingThe amount of the
				credit determined under this section for any taxable year with respect to any
				building shall not exceed the rural investment credit dollar amount allocated
				to such building under rules similar to the rules of section 42(h)(1).
								(2)Allocated
				credit amount to apply to all taxable years ending during or after credit
				allocation yearAny rural investment credit dollar amount
				allocated to any building for any calendar year—
									(A)shall apply to
				such building for all taxable years in the credit period ending during or after
				such calendar year, and
									(B)shall reduce the
				aggregate rural investment credit dollar amount of the allocating agency only
				for such calendar year.
									(3)Rural
				investment credit dollar amount for agencies
									(A)In
				generalThe aggregate rural investment credit dollar amount which
				a rural investment credit agency may allocate for any calendar year is the
				portion of the State rural investment credit ceiling allocated under this
				paragraph for such calendar year to such agency.
									(B)State ceiling
				initially allocated to state rural investment credit
				agenciesExcept as provided in subparagraphs (D) and (E), the
				State rural investment credit ceiling for each calendar year shall be allocated
				to the rural investment credit agency of such State. If there is more than 1
				rural investment credit agency of a State, all such agencies shall be treated
				as a single agency.
									(C)State rural
				investment credit ceilingThe State rural investment credit
				ceiling applicable to any State and any calendar year shall be an amount equal
				to the sum of—
										(i)the unused State
				rural investment credit ceiling (if any) of such State for the preceding
				calendar year,
										(ii)$1,000,000 for
				each qualifying area in the State,
										(iii)the amount of
				State rural investment credit ceiling returned in the calendar year,
				plus
										(iv)the amount (if
				any) allocated under subparagraph (D) to such State by the Secretary.
										For
				purposes of clause (i), the unused State rural investment credit ceiling for
				any calendar year is the excess (if any) of the sum of the amounts described in
				clauses (ii) through (iv) over the aggregate rural investment credit dollar
				amount allocated for such year. For purposes of clause (iii), the amount of
				State rural investment credit ceiling returned in the calendar year equals the
				rural investment credit dollar amount previously allocated within the State to
				any investment project which fails to meet the 10 percent test under section
				42(h)(1)(E)(ii) on a date after the close of the calendar year in which the
				allocation was made or which does not become a qualified rural investment
				project within the period required by this section or the terms of the
				allocation or to any investment project with respect to which an allocation is
				canceled by mutual consent of the rural investment credit agency and the
				allocation recipient.(D)Unused rural
				investment credit carryovers allocated among certain states
										(i)In
				generalThe unused rural investment credit carryover of a State
				for any calendar year shall be assigned to the Secretary for allocation among
				qualified States for the succeeding calendar year.
										(ii)Unused rural
				investment credit carryoverFor purposes of this subparagraph,
				the unused rural investment credit carryover of a State for any calendar year
				is the excess (if any) of the unused State rural investment credit ceiling for
				such year (as defined in subparagraph (C)(i)) over the excess (if any)
				of—
											(I)the unused State
				rural investment credit ceiling for the year preceding such year, over
											(II)the aggregate
				rural investment credit dollar amount allocated for such year.
											(iii)Formula for
				allocation of unused rural investment credit carryovers among qualified
				statesThe amount allocated under this subparagraph to a
				qualified State for any calendar year shall be the amount determined by the
				Secretary to bear the same ratio to the aggregate unused rural investment
				credit carryovers of all States for the preceding calendar year as such State’s
				population for the calendar year bears to the population of all qualified
				States for the calendar year. For purposes of the preceding sentence,
				population shall be determined in accordance with section 146(j).
										(iv)Qualified
				stateFor purposes of this subparagraph, the term qualified
				State means, with respect to a calendar year, any State—
											(I)which allocated
				its entire State rural investment credit ceiling for the preceding calendar
				year, and
											(II)for which a
				request is made (not later than May 1 of the calendar year) to receive an
				allocation under clause (iii).
											(E)State may
				provide for different allocationRules similar to the rules of
				section 146(e) (other than paragraph (2)(B) thereof) shall apply for purposes
				of this paragraph.
									(F)PopulationFor
				purposes of this paragraph, population shall be determined in accordance with
				section 146(j).
									(G)Cost-of-living
				adjustment
										(i)In
				generalIn the case of a calendar year after 2007, the $1,000,000
				amount in subparagraph (C) shall be increased by an amount equal to—
											(I)such dollar
				amount, multiplied by
											(II)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2006 for calendar year
				1992 in subparagraph (B) thereof.
											(ii)RoundingAny
				increase under clause (i) which is not a multiple of $5,000 shall be rounded to
				the next lowest multiple of $5,000.
										(4)Portion of
				state ceiling set-aside for certain investment projects involving qualified
				nonprofit organizations
									(A)In
				generalAt least 10 percent of the State rural investment credit
				ceiling for any State for any calendar year shall be allocated to qualified
				rural investment projects described in subparagraph (B).
									(B)Investment
				projects involving qualified nonprofit organizationsFor purposes
				of subparagraph (A), a qualified rural investment project is described in this
				subparagraph if a qualified nonprofit organization is to materially participate
				(within the meaning of section 469(h)) in the development and operation of the
				investment project throughout the compliance period.
									(C)Qualified
				nonprofit organizationFor purposes of this paragraph, the term
				qualified nonprofit organization means any organization if—
										(i)such organization
				is described in any paragraph of section 501(c) and is exempt from tax under
				section 501(a),
										(ii)such
				organization is determined by the State rural investment credit agency not to
				be affiliated with or controlled by a for-profit organization, and
										(iii)1 of the exempt
				purposes of such organization includes the fostering of rural
				investment.
										(D)Treatment of
				certain subsidiaries
										(i)In
				generalFor purposes of this paragraph, a qualified nonprofit
				organization shall be treated as satisfying the ownership and material
				participation test of subparagraph (B) if any qualified corporation in which
				such organization holds stock satisfies such test.
										(ii)Qualified
				corporationFor purposes of clause (i), the term qualified
				corporation means any corporation if 100 percent of the stock of such
				corporation is held by 1 or more qualified nonprofit organizations at all times
				during the period such corporation is in existence.
										(E)State may not
				override set-asideNothing in subparagraph (F) of paragraph (3)
				shall be construed to permit a State not to comply with subparagraph (A) of
				this paragraph.
									(F)Credits for
				qualified nonprofit organizations
										(i)Allowance of
				creditAny credit which would be allowable under subsection (a)
				with respect to a qualified rural investment building of a qualified nonprofit
				organization if such organization were not exempt from tax under this chapter
				shall be treated as a credit allowable under subpart C to such
				organization.
										(ii)Use of
				creditA qualified nonprofit organization may assign, trade,
				sell, or otherwise transfer any credit allowable to such organization under
				subparagraph (A) to any taxpayer.
										(iii)Credit not
				incomeA transfer under subparagraph (B) of any credit allowable
				under subparagraph (A) shall not result in income for purposes of section
				511.
										(5)Special
				rules
									(A)Building must
				be located within jurisdiction of credit agencyA rural
				investment credit agency may allocate its aggregate rural investment credit
				dollar amount only to buildings located in the jurisdiction of the governmental
				unit of which such agency is a part.
									(B)Agency
				allocations in excess of limitIf the aggregate rural investment
				credit dollar amounts allocated by a rural investment credit agency for any
				calendar year exceed the portion of the State rural investment credit ceiling
				allocated to such agency for such calendar year, the rural investment credit
				dollar amounts so allocated shall be reduced (to the extent of such excess) for
				buildings in the reverse of the order in which the allocations of such amounts
				were made.
									(C)Credit reduced
				if allocated credit dollar amount is less than credit which would be allowable
				without regard to sales convention, etc
										(i)In
				generalThe amount of the credit determined under this section
				with respect to any building shall not exceed the clause (ii) percentage of the
				amount of the credit which would (but for this subparagraph) be determined
				under this section with respect to such building.
										(ii)Determination
				of percentageFor purposes of clause (i), the clause (ii)
				percentage with respect to any building is the percentage which—
											(I)the rural
				investment credit dollar amount allocated to such building bears to
											(II)the credit
				amount determined in accordance with clause (iii).
											(iii)Determination
				of credit amountThe credit amount determined in accordance with
				this clause is the amount of the credit which would (but for this subparagraph)
				be determined under this section with respect to the building if this section
				were applied without regard to paragraph (2)(A) of subsection (e).
										(D)Rural
				investment credit agency to specify applicable percentage and maximum eligible
				basisIn allocating a rural investment credit dollar amount to
				any building, the rural investment credit agency shall specify the applicable
				percentage and the maximum eligible basis which may be taken into account under
				this section with respect to such building. The applicable percentage and
				maximum eligible basis so specified shall not exceed the applicable percentage
				and eligible basis determined under this section without regard to this
				subsection.
									(6)Other
				definitionsFor purposes of this subsection—
									(A)Rural
				investment credit agencyThe term rural investment credit
				agency means any agency authorized to carry out this subsection.
									(B)Possessions
				treated as statesThe term State includes a
				possession of the United States.
									(7)Portion of
				state ceiling set-aside for qualified rural small business investment
				creditsNot more than 20 percent of the State rural investment
				credit ceiling for any State for any calendar year may be allocated to
				qualified rural small business investment credits under section 42B.
								(h)Definitions and
				Special RulesFor purposes of this section—
								(1)Compliance
				periodThe term compliance period means, with
				respect to any building, the period of 10 taxable years beginning with the 1st
				taxable year of the credit period with respect thereto.
								(2)New
				buildingThe term new building means a building the
				original use of which begins with the taxpayer.
								(3)Existing
				buildingThe term existing building means any
				building which is not a new building.
								(4)Application to
				estates and trustsIn the case of an estate or trust, the amount
				of the credit determined under subsection (a) and any increase in tax under
				subsection (i) shall be apportioned between the estate or trust and the
				beneficiaries on the basis of the income of the estate or trust allocable to
				each.
								(i)Recapture of
				CreditIf—
								(1)as of the close
				of any taxable year in the compliance period, the amount of the eligible basis
				of any building with respect to the taxpayer is less than
								(2)the amount of
				such basis as of the close of the preceding taxable year, then the taxpayer’s
				tax under this chapter for the taxable year shall be increased by the credit
				recapture amount determined under rules similar to the rules of section
				42(j).
								(j)Certifications
				and Other Reports to Secretary
								(1)Certification
				with respect to 1st year of credit periodFollowing the close of
				the 1st taxable year in the credit period with respect to any qualified rural
				investment building, the taxpayer shall certify to the Secretary (at such time
				and in such form and in such manner as the Secretary prescribes)—
									(A)the taxable year,
				and calendar year, in which such building was first placed in service,
									(B)the eligible
				basis of such building as of the beginning of the credit period,
									(C)the maximum
				applicable percentage and eligible basis permitted to be taken into account by
				the appropriate rural investment credit agency under subsection (g),
									(D)the election made
				under subsection (f) with respect to the qualified rural investment project of
				which such building is a part, and
									(E)such other
				information as the Secretary may require.
									In the
				case of a failure to make the certification required by the preceding sentence
				on the date prescribed therefor, unless it is shown that such failure is due to
				reasonable cause and not to willful neglect, no credit shall be allowable by
				reason of subsection (a) with respect to such building for any taxable year
				ending before such certification is made.(2)Annual reports
				to the secretaryThe Secretary may require taxpayers to submit an
				information return (at such time and in such form and manner as the Secretary
				prescribes) for each taxable year setting forth—
									(A)the eligible
				basis for the taxable year of each qualified rural investment building of the
				taxpayer,
									(B)the information
				described in paragraph (1)(C) for the taxable year, and
									(C)such other
				information as the Secretary may require.
									The
				penalty under section 6652(j) shall apply to any failure to submit the return
				required by the Secretary under the preceding sentence on the date prescribed
				therefor.(3)Annual reports
				from rural investment credit agenciesEach agency which allocates
				any rural investment credit amount to any building for any calendar year shall
				submit to the Secretary (at such time and in such manner as the Secretary shall
				prescribe) an annual report specifying—
									(A)the amount of
				rural investment credit amount allocated to each building for such year,
									(B)sufficient
				information to identify each such building and the taxpayer with respect
				thereto, and
									(C)such other
				information as the Secretary may require.
									The
				penalty under section 6652(j) shall apply to any failure to submit the report
				required by the preceding sentence on the date prescribed therefor.(k)Responsibilities
				of Rural Investment Credit Agencies
								(1)Plans for
				allocation of credit among investment projects
									(A)In
				generalNotwithstanding any other provision of this section, the
				rural investment credit dollar amount with respect to any building shall be
				zero unless—
										(i)such amount was
				allocated pursuant to a qualified rural investment plan of the agency which is
				approved by the governmental unit (in accordance with rules similar to the
				rules of section 147(f)(2) (other than subparagraph (B)(ii) thereof)) of which
				such agency is a part,
										(ii)such agency
				notifies the chief executive officer (or the equivalent) of the local
				jurisdiction within which the building is located of such investment project
				and provides such individual a reasonable opportunity to comment on the
				investment project,
										(iii)a comprehensive
				market study of the development needs of individuals in the qualifying area to
				be served by the investment project is conducted before the credit allocation
				is made and at the developer’s expense by a disinterested party who is approved
				by such agency, and
										(iv)a written
				explanation is available to the general public for any allocation of a rural
				investment credit dollar amount which is not made in accordance with
				established priorities and selection criteria of the rural investment credit
				agency.
										(B)Qualified rural
				investment planFor purposes of this section, the term
				qualified rural investment plan means any plan—
										(i)which sets forth
				selection criteria to be used to determine priorities of the rural investment
				credit agency which are appropriate to the qualifying area,
										(ii)which also gives
				preference in allocating rural investment credit dollar amounts among selected
				investment projects to—
											(I)investment
				projects that target those small rural counties with consistently high rates of
				net out-migration,
											(II)investment
				projects that link the economic development and job creation efforts of 2 or
				more small rural counties with high rates of net out-migration, and
											(III)investment
				projects that link the economic development and job creation efforts of 1 or
				more small rural counties in the State with high rates of net out-migration to
				related efforts in regions of such State experiencing economic growth,
				and
											(iii)which provides
				a procedure that the agency (or an agent or other private contractor of such
				agency) will follow in monitoring for noncompliance with the provisions of this
				section and in notifying the Internal Revenue Service of such noncompliance
				which such agency becomes aware of and in monitoring for noncompliance through
				regular site visits.
										(C)Certain
				selection criteria must be usedThe selection criteria set forth
				in a qualified rural investment plan must include—
										(i)investment
				project location,
										(ii)technology and
				transportation infrastructure needs, and
										(iii)private
				development trends.
										(2)Credit
				allocated to building not to exceed amount necessary to assure investment
				project feasibility
									(A)In
				generalThe rural investment credit dollar amount allocated to an
				investment project shall not exceed the amount the rural investment credit
				agency determines is necessary for the financial feasibility of the investment
				project and its viability as a qualified rural investment project throughout
				the compliance period.
									(B)Agency
				evaluationIn making the determination under subparagraph (A),
				the rural investment credit agency shall consider—
										(i)the sources and
				uses of funds and the total financing planned for the investment
				project,
										(ii)any proceeds or
				receipts expected to be generated by reason of tax benefits,
										(iii)the percentage
				of the rural investment credit dollar amount used for investment project costs
				other than the cost of intermediaries, and
										(iv)the
				reasonableness of the developmental and operational costs of the investment
				project.
										Clause
				(iii) shall not be applied so as to impede the development of investment
				projects in hard-to-develop areas.(C)Determination
				made when credit amount applied for and when building placed in
				service
										(i)In
				generalA determination under subparagraph (A) shall be made as
				of each of the following times:
											(I)The application
				for the rural investment credit dollar amount.
											(II)The allocation
				of the rural investment credit dollar amount.
											(III)The date the
				building is first placed in service.
											(ii)Certification
				as to amount of other subsidiesPrior to each determination under
				clause (i), the taxpayer shall certify to the rural investment credit agency
				the full extent of all Federal, State, and local subsidies which apply (or
				which the taxpayer expects to apply) with respect to the building.
										(l)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this section, including regulations—
								(1)dealing
				with—
									(A)investment
				projects which include more than 1 building or only a portion of a
				building,
									(B)buildings which
				are sold in portions,
									(2)providing for the
				application of this section to short taxable years,
								(3)preventing the
				avoidance of the rules of this section, and
								(4)providing the
				opportunity for rural investment credit agencies to correct administrative
				errors and omissions with respect to allocations and record keeping within a
				reasonable period after their discovery, taking into account the availability
				of regulations and other administrative guidance from the
				Secretary.
								.
				(b)Current Year
			 Business Credit CalculationSection 38(b) (relating to current
			 year business credit) is amended by striking plus at the end of
			 paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(32)the rural
				investment credit determined under section
				42A(a).
						.
				(c)Conforming
			 Amendments
					(1)Section 55(c)(1)
			 is amended by inserting or subsection (i) or (j) of section 42A
			 after section 42.
					(2)Subsections
			 (i)(c)(3), (i)(c)(6)(B)(i), and (k)(1) of section 469 are each amended by
			 inserting or 42A after section 42.
					(3)Section 772(a) is
			 amended by striking and at the end of paragraph (10), by
			 redesignating paragraph (11) as paragraph (12), and by inserting after
			 paragraph (10) the following new paragraph:
						
							(11)the rural
				investment credit determined under section 42A,
				and
							.
					(4)Section 774(b)(4)
			 is amended by inserting , 42A(i), after section
			 42(j).
					(d)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by inserting after the item relating to
			 section 42 the following new item:
					
						
							Sec. 42A. Rural investment
				credit.
						
						.
				(e)Effective
			 DateThe amendments made by this section shall apply to
			 expenditures made in taxable years beginning after the date of the enactment of
			 this Act and before the date which is 5 years after such date of
			 enactment.
				302.Qualified
			 rural small business investment credit
				(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits), as amended by this Act, is amended by
			 adding at the end the following new section:
					
						42B.Qualified
				rural small business investment credit
							(a)In
				GeneralFor purposes of section 38, in the case of a qualified
				rural small business, the amount of the qualified rural small business
				investment credit determined under this section for any taxable year is equal
				to 30 percent of the qualified expenditures for the taxable year of such
				business.
							(b)Dollar
				Limitation
								(1)In
				generalThe credit allowable under subsection (a) for any taxable
				year shall not exceed the lesser of—
									(A)$5,000, or
									(B)the amount when
				added to the aggregate credits allowable to the taxpayer under subsection (a)
				for all preceding taxable years does not exceed $25,000.
									(2)No double
				credit allowedIn the case of any qualified rural small business
				which places in service a qualified rural investment building with respect to
				which a rural investment credit is allowed under section 42A for any taxable
				year, paragraph (1)(A) shall be applied with respect to such taxable year by
				substituting zero for $5,000.
								(c)Qualified Rural
				Small BusinessFor purposes of this section, the term
				qualified rural small business means any person if such
				person—
								(1)employed not more
				than 5 full-time employees during the taxable year,
								(2)materially and
				substantially participates in management,
								(3)is located is a
				qualifying area, and
								(4)submitted a
				qualified business plan with respect to which the rural investment credit
				agency with jurisdiction over such qualifying area has allocated a portion of
				the State rural investment ceiling for such taxable year under section
				42A(g)(7).
								For
				purposes of paragraph (1), an employee shall be considered full-time if such
				employee is employed at least 30 hours per week for 20 or more calendar weeks
				in the taxable year.(d)Qualified
				ExpendituresFor purposes of this section—
								(1)In
				generalThe term qualified expenditures means
				expenditures normally associated with starting or expanding a business and
				included in a qualified business plan, including costs for capital, plant and
				equipment, inventory expenses, and wages, but not including interest
				costs.
								(2)Only certain
				expenditures included for existing businessesIn the case of a
				qualified rural small business with respect to which a credit under subsection
				(a) was allowed for a preceding taxable year, such term shall include only so
				much of the expenditures described in paragraph (1) for the taxable year as
				exceed the aggregate of such expenditures for the preceding taxable
				year.
								(e)Qualified
				Business PlanFor purposes of this section, the term
				qualified business plan means a business plan which—
								(1)has been approved
				by the rural investment credit agency with jurisdiction over the qualifying
				area in which the qualified rural small business is located pursuant to such
				agency’s rural investment plan, and
								(2)meets such
				requirements as the agency may specify.
								(f)Denial of
				Double BenefitIn the case of the amount of the credit determined
				under this section—
								(1)no deduction or
				credit shall be allowed for such amount under any other provision of this
				chapter, and
								(2)no increase in
				the adjusted basis of any property shall result from such amount.
								(g)Definitions and
				Special RulesFor purposes of this section—
								(1)any term which is
				used in this section which is used in section 42A shall have the meaning given
				such term by section 42A, and
								(2)rules similar to
				the rules under subsections (j)(2), (j)(3), and (k) of section 42A shall
				apply.
								.
				(b)Current Year
			 Business Credit CalculationSection 38(b) (relating to current
			 year business credit), as amended by this Act, is amended by striking
			 plus at the end of paragraph (31), by striking the period at the
			 end of paragraph (32) and inserting , plus, and by adding at the
			 end the following new paragraph:
					
						(33)the qualified
				rural small business investment credit determined under section
				42B(a).
						.
				(c)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1, as amended by this Act, is amended by inserting
			 after the item relating to section 42A the following new item:
					
						
							Sec. 42B. Qualified rural small business
				investment
				credit.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to
			 expenditures made in taxable years beginning after the date of the enactment of
			 this Act and before the date which is 5 years after such date of
			 enactment.
				303.Accelerated
			 depreciation for rural investment property
				(a)In
			 GeneralSection 168 is amended by adding at the end the following
			 new subsection:
					
						(m)Property in
				Rural Investment Projects
							(1)In
				generalFor purposes of subsection (a), the applicable recovery
				period for qualified rural investment property shall be determined in
				accordance with the table contained in paragraph (2) in lieu of the table
				contained in subsection (c).
							(2)Applicable
				recovery period for rural investment propertyFor purposes of
				paragraph (1)—
								
									
										
											The applicable
											
											In the case of:recovery period is:
											
										
										
											3-year property2 years
											
											5-year property3 years
											
											7-year property4 years
											
											10-year property6 years
											
											15-year property9 years
											
											20-year property12 years
											
											Nonresidential real
						property22 years.
											
										
									
								
							(3)Deduction
				allowed in computing minimum taxFor purposes of determining
				alternative minimum taxable income under section 55, the deduction under
				subsection (a) for property to which paragraph (1) applies shall be determined
				under this section without regard to any adjustment under section 56.
							(4)Qualified rural
				investment property definedFor purposes of this
				subsection—
								(A)In
				generalThe term qualified rural investment property
				means property which is property described in the table in paragraph (2) and
				which is—
									(i)used by the
				taxpayer predominantly in the active conduct of a trade or business within a
				qualified rural investment project,
									(ii)not used or
				located outside the qualified rural investment project on a regular
				basis,
									(iii)not acquired
				(directly or indirectly) by the taxpayer from a person who is related to the
				taxpayer (within the meaning of section 465(b)(3)(C)), and
									(iv)not property (or
				any portion thereof) placed in service for purposes of operating any facility
				described in section 144(c)(6)(B).
									(B)Exception for
				alternative depreciation propertyThe term qualified rural
				investment property does not include any property to which the
				alternative depreciation system under subsection (g) applies,
				determined—
									(i)without regard to
				subsection (g)(7) (relating to election to use alternative depreciation
				system), and
									(ii)after the
				application of section 280F(b) (relating to listed property with limited
				business use).
									(C)Special rule
				for infrastructure investment
									(i)In
				generalSubparagraph (A)(ii) shall not apply to qualified
				infrastructure property located outside of the qualified rural investment
				project if the purpose of such property is to connect with qualified
				infrastructure property located within such project.
									(ii)Qualified
				infrastructure propertyFor purposes of this subparagraph, the
				term qualified infrastructure property means qualified rural
				investment property (determined without regard to subparagraph (A)(ii))
				which—
										(I)benefits the
				qualifying area infrastructure,
										(II)is available to
				the general public, and
										(III)is placed in
				service in connection with the taxpayer’s active conduct of a trade or business
				within a qualified rural investment project.
										Such term
				includes, but is not limited to, roads, power lines, water systems, railroad
				spurs, and communications facilities.(5)DefinitionsFor
				purposes of this subsection, any term used in this section which is used in
				section 42A shall have the meaning given such term by section
				42A.
							.
				(b)Effective
			 DateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act and before the
			 date which is 5 years after such date of enactment.
				
